Order entered December 17, 2019




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-19-01176-CV

                             LEZLIE A. JOHNSTON, Appellant

                                             V.

  LINCOLN PROPERTY COMPANY MANAGEMENT, INC., LINCOLN PROPERTY
    COMPANY, LINCOLN PROPERTY COMPANY COMMERCIAL, INC., AND
                 LOCH ENERGY SQUARE, LP, Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-07145

                                         ORDER
       In accordance with the Court’s opinion of this date, we DIRECT the Clerk of this Court

to issue the mandate forthwith.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE